United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS LOGISTICS BASE, Albany, GA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-152
Issued: July 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On October 25, 2010 appellant filed a timely appeal from a September 29, 2010 decision
of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. The Board docketed the appeal as No. 11-152.1
This case has previously been before the Board. By decision dated August 7, 2003, the
Board affirmed a March 29, 2002 OWCP decision that found that appellant did not establish that
he had any disability on or after February 8, 2002 because the evidence did not support that his
employment injury had worsened such that a March 27, 2001 wage-earning capacity
determination that reduced his compensation to zero should be modified.2 In a January 15, 2010
decision, the Board found that appellant did not meet his burden of proof to establish that the
March 27, 2001 wage-earning capacity decision should be modified.3

1

On December 6, 1999 appellant, then a 61-year-old recycling specialist, sustained an employment-related
lumbar strain and displacement of intervertebral disc.
2

Docket No. 02-1918 (issued August 7. 2003).

3

Docket No. 09-708 (issued January 15, 2010).

The Board has reviewed the case record and notes that on July 29, 2010 appellant
requested reconsideration. Appellant attached a July 13, 2010 report from Dr. Russell L. Ingram,
an attending Board-certified in family practitioner, who diagnosed lumbar degenerative disc
disease with herniation causing right leg radiculopathy and noted that appellant continued to
have low back pain and radicular right leg pain. Dr. Ingram advised that appellant attempted to
work “this year” but could not for the 25 hours he was expected to and could not work at all at
the present. By decision dated September 29, 2010, OWCP denied appellant’s request for merit
review on the grounds that Dr. Ingram’s report was cumulative and repetitious.
As noted above, OWCP issued a formal decision on appellant’s wage-earning capacity on
March 27, 2001, prior to the time he requested reconsideration on July 29, 2010. Board
precedent and OWCP’s procedures direct the claims examiner to consider the criteria for
modification when a claimant requests resumption of compensation for total wage loss.4 While
appellant used the term reconsideration in his July 29, 2010 request, he submitted medical
evidence in which his physician asserted that appellant’s condition had worsened.5 The Board
finds that OWCP should have adjudicated the issue of modification of the wage-earning capacity
determination.6 The Board will therefore remand the case to OWCP for proper adjudication, to
be followed by an appropriate merit decision to preserve appellant’s appeal rights.

4

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004); Federal (FECA)
Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.9(a)
(December 1995) (if a formal decision on loss of wage-earning capacity is issued, the rating should be left in place
unless the claimant requests resumption of compensation for total wage loss, in which instance OWCP will need to
evaluate the request according to the customary criteria for modifying a formal loss of wage-earning capacity
determination).
5

Once the wage-earning capacity of an injured employee is determined, a modification of such determination is
not warranted unless there is a material change in the nature and extent of the injury-related condition, the employee
has been retrained or otherwise vocationally rehabilitated, or the original determination was, in fact, erroneous.
Stanley B. Plotkin, 51 ECAB 700 (2000); see Federal (FECA) Procedure Manual, id. at Chapter 2.814.11
(June 1996).
6

F.B., Docket No. 09-99 (issued July 21, 2010).

2

IT IS HEREBY ORDERED THAT the September 29, 2010 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: July 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

